ALLOWANCE
Applicant’s AFCP2.0 reply, filed 1 April 2021 in response to the Final Office action mailed 10 February 2021, has been entered and fully considered. 
As per Applicant’s proposed and entered claim amendments claims 23-32 and 35-40 are pending under examination, wherein: claims 37 and 40 have been amended, claims 23-32, 35-36 and 38-39 are as previously presented, claims 2-22 and 33-34 have been cancelled by this and/or previous amendment(s), and claim 1 was withdrawn by previous restriction requirement. Pending claims 23-32 and 35-40 are herein allowed. Note claim 1 is cancelled (see below) by Examiner’s amendment. 


Election/Restrictions
This application is in condition for allowance except for the presence of claim 1 directed to a species/invention non-elected without traverse.  Accordingly, claim 1 been cancelled (see below).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



	Claim 1 is cancelled.


Response to Arguments/Amendments
The objection to claim 37 is withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(b) rejections of claims 22-32 and 35-40 is withdrawn as a result of Applicant’s amendments to independent claim 37 and dependent claim 40.
The 35 U.S.C. 112(d) rejection of claim 22 is withdrawn as a result of Applicant’s cancellation of the claim. 
No other objections and/or rejections are believed outstanding. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited arts of record (specifically noted is Bunyan et al. US 6054198) teach or render obvious a conformable thermal interface material, as claimed, comprising a thermally conductive admixture (i.e. a thermally conductive ceramic within a polymer) mixed/mixable with a conformable polymer that is crosslinked and wherein the resulting conformable thermal interface material is resilient, crosslinked, not-flowable and physically removable after a first predetermined period of time. While Bunyan teaches conformable thermal interface materials, Bunyan fails to teach or render obvious the combination as claimed having the claimed physical attributes.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JANE L STANLEY/Primary Examiner, Art Unit 1767